Title: To Thomas Jefferson from George Muter, 1 December 1780
From: Muter, George
To: Jefferson, Thomas



Sir
War office Decr. 1st. 1780.

I beg leave to observe to your Excellency that as the Quarter master general’s office is to be immedeatly removed to this place (Richmond) it becomes necessary to dispose of the houses in Wmsburgh, lately used for that office, to some other use. Mr. Kemp who is obliged to goe to Wmsburgh as soon as the arangement of the Quarter master generals department takes place, to finish the business there and remove the papers from thence, wishes to be honoured with your Excellency’s orders, how to despose of the houses.
I have the honour to be Your Excellency’s most hle servant,

George Muter

 